 

  
   

Case sn + Doc 4861 File of 7

Cirin SA

MOnL AD 7 bn V6 prc
D) ASA Me Ltarh a : pr lh o My Mile depose!
(ML Ap ahyrlly ale — ( fother AMAL murterecl, Lhe Maglt
a ped id Air ML Sunehy 4 wth Ad Lath we
Dury Besre abt bY be bet Wed phe ter Logie ASC
Hu Marys And bf herg AMeerLef MIAUL Leff Lhe Mlvte
fod Ve td, bs a pang Res HhyA fark lot td fall
Ak Bidnd tool fo pict ms Mekte My Thus My mot
Ppa OA Mody the worl dag me off bad tpn D toed
Re EX Nouvel \Nene by mM: BAL on her Avo Ohne
An (er Arup “ D dtu \ 4 Ap | WA A Ay

 
 

  
  

Rrpwir WE AX
> nally dent fod Corfe telhey shal
. AM, Mar Ome Atd ey SAL. Aedabo> by
‘ [oth my nr bork A? He POW aes dus?
yo BA fiw wl (fd Lttant ¢ ly prrtsrias bel
dite, . I Lite i=" fy bel ag Tow eh Abe staly Sih
A od she Atlath pasicl “holy ufo.d hot Lh
Lhal Aes Ourae op uf fad af ike Md pl Bock
A jr tn. wl Mh she pol ph. in Lik dy~ Aol
ed J he 2 MA! Ald Ul Sot Lom het pond
bore furar’ Meio Ld Tee hen tithe de Lh (ra Wg
Lory ad fine A Lh pus met th Swath y ity
@ Xa iA hiding Awe We Look Atmos it 4k “Av
m dus D haw. iA de dave an Ne wg 0 dl
Ava SD thbod /ptiahmg wrod Woh yr tp SL ae only
Case 20-10343-LSS Doc 4861 Filed 05/24/21 Page 2 of 7

 

elt mt te Af bilehr? Od A bib of fbvomera
Let gio Aiypel me of ty faith I Md iw he p>
A the aly gl add hyper. hy Malle pdea

| heel pds food be tt be Linu Bol
Aga um Liha ak Le Pos

| AL laed wg. Mhennst Bok 4 ttl Dues alo
pl a dwaid LUK the MM Mall pA
hut he twats me W big Aeaely Abani Move!
nt. ay Lut Ad dtl forarnar thet tr
oat MC pot Le Be Liki P yh Ave dehor
Ok Bo 20 fobs tedidiol Ke lO \hedeo a otaus Bech
Od dit Aus a hard of Fok uf bbit da Anger
Ob a Aadh of A SD mend Lane & bf of inglbas
FT Sd acl Parmoea pnd my tel (iruta Mane
oorglbly Ltunr himpbladed 2 prod /up A Alay pd
a m ah bau Pi “cy ll.

to to 1 Nok he puch ante tere ood! 0 ing Wn
| Midd Awd ng nae Loe abmady oD) pud.on Hrayl Ay oO
Mold bo Oot Meg pueplbh> ‘fe > bod af i

| Ane Pleend sy dun eg lbe Like bemplde Siig are
brow Wal thy abs Ree Anssaak ove Atgiolobcd

 

 
 

Case 20-10343-LSS Doc 4861 Filed 05/24/21 Page 3 of 7

i tidetss dhasll nb be thet te be trod tldva
Lt thor te be thhe te Like ha pork 0 lil pln wth
A bhedd 08D woe millgHe Crs hdl Cem tun Le Lhirdl.
af ok plan D swe py ad witrndle ad an AY
“ana oo ad fly a 2
Liew ade yer A yo : >
Oo wes casi mpl Tig teh iw
Aue 44 athe Laue. thd ) di wilt And wie fost
aupouk be Le deny ad gos amok ypore th stnata> fo
Maat Coasters. ad usta Ho Deon uh utd Cawley Mek
LD tant Lhe book thd Dt ney pozfaos DDE
Oki WK BG wd, A tavsd nib haa ty
hele fu pel” bellbhod ps tk ig posts Ny SY
Lill ay Canal CL 0 yr Wor Los pruhel ab 7
Peword 6 By Oth dry Olan 08 youg a 13M a ole
Ord sk wae ato a bad or lotr ob Scdiatanr tod
dlvosk cregiis hut jin Ready sh urpdl we a Cnysleles
| Muda Wea Cones & Lilo “ap hen Ah Nhent—
Dwak of by Ap unk 2 WA noth Roktoms oval Commotabey
fi yr. DAL honk te Aatlrn~ ike mot voy food aA
Hed He Sood bok WN tmnt Avy, ws treo “Rub wa cy

Grd Somy Plow Mt im Doak)
® ton wh “Manow i vk n ay. ay
pov
\ S tguah

O Min Rok am D uk Ahh wy porn “or
or Meta brrorttbo. Jb wn Bis Sed Pe

nt
Case 20-10343-LSS Doc 4861 Filed 05/24/21 Page 4of7

@
| pith het aad Lif Dhue) Tr Ket a.
|W hifed sor Md te ae Cdr Ata
aM Ho Seti LOG ec ite
Patent OD dad Bele Ys Lipunrn 4 hectvat
| Dherbet. od ayset ol fod pr te bry) hen o 7
Weldud red Mr Jo rappu de WO om Els Adf
2 Be-- > tend Hh B8n fh hot gf
Semeeryy Ah at gust ate dink the
Slew of Claim ol bash y pl (Neth jbahe
on tery Me hod P mek toned a te gti ¢
| RAs Ovgraytt—— Le pane Wrsil wey Ao fiat
fe lhe dD PMs to Fradd war a tha
Ad AV AV as anneie Arok hoot ) mat Kun A Ath
Ig prt fo gums DK y Jak howe Lh
th Apa agp Ret peo do 2D >, Op only
hyn Dawah dh rrovufalatid ute truly a ole ob
evil Aly wt_ko do wy Sasasal tid Exar of

 

DLA punto dibs “Befor Satine daw Crap
| lan PoP Dah Any metic ube OU Afra
ag EM OD Dike Cone Wy “"P mbco Vilvelt.—>

Oi nlow Waa Sel. pork gat riage 06 mat md
| pred dm wk Gay. Md ah epee

 
ebdceie

©

Asssihy fod. MA mA tp

Cee 3

 

Case 20-10343-LSS Doc 4861 Filed 05/24/21 Page5of7

pth, mee [pith are lauly menipilebel

Cupudly ie Lond | Ad te deck

ah cdhdec Keil atl to be teaptid be gitir/
Athoa ter by pimirt SD hotel yp be 67 a Muken,

A feod Ceouphr ds Voy td tol Mmeteeplrbhe—
dw A Mak Phyee/ Puce tue Keel chr LED
Rd Heal Envetenal bor hfe buiit ate ry Nl
kes tawed A by Sedald Wsidll- ho fr re. 7

| whe HAfl id Je hrs bur 4 (ork al In aeleky

Fil sie nas OE alba he a Vag LD
BR ill All fh Han vfs yt betta PAL
S) acally Quek Lite to din, A tw ohne

or Ue fut Lak cok Seoul canbe bins Reale

| Ry \ithe aA Wen ohitdor_ Kuo, ture

B Gwent Mul din wl Ae Reimer ok Oya
We hes dao wth Sider my Souk Eup omen

Wy Vomut iS Mord ced otters ane rade oo Hd
re ope ~ ty Hew abot be End ond ny Landbrs
Case 20-10343-LSS Doc 4861 Filed 05/24/21 Page 6of7

a

Lal by NE C Neyptur ae fra fd)
| flond idl Wont Eute paul Mo Heel settled
| Hn Libs th~o pd pr Evrd will tt,
| Youtle Ny Aihet probes Aff Quit née hel aol
iho we ae A mio wey papptd tk thio
| poor Mk, Ki (ao oD? (Sey you As Wek ful bhi
Abate Mapper No mot, Din phot a chil 0 HH
| And Aake peo one. ful wh Gheo of chal ble a
heups “ope Ed nite high ha! x Le
Loh all net ty Ctrl 2 4. oP Kyce
pol rn Atak bg 0 iabog a All gf aur Voices
Cte Weed od” acim’ ae tahud te fer t &

 

eS
Ag) rfuvithe Ahade orn 9 ont Pwd Weppnr.

Gl tfi— NO & Mn A CK “ th HLbed teed om
Air vin WL O74 Cod at ~ Swwidors- bw ho Baw; ,
Wu Dh Pa an Ble tol J mat Soffer ©

oM Csr yous Om er adverts Kor Alva
bhi Wer OS Brat Whe Wes abwoeedl T
ban Come Adiudoa odd at teve ad) Dut antl
je ak & ad Woh o 'wahd Nace leek

‘ & J
Peis ged e AdSuse

6h 6 WY 42 AYW 1202
G3 lis

 

 

 
Case 20-10343-LSS Doc 4861 Filed 05/24/21 Page 7 of 7

if)

 

   

Ba S
G* Ploor

\ EB,
Aa a ievaham puch

Mei
